DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 24 September 2020 and 09 December 2021 are incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2005/0190248 A1) in view of SASAKI (US 2018/0333971 A1).
As related to independent claim 1, Konno et al. teaches method for printing and selective drying of a substrate, comprising: receiving a print job that includes an image to be printed upon a substrate utilizing printheads (Konno et al. – Page 1, Paragraphs 2-7); analyzing the print job to determine a set of imaged segments of the print job; a set of image-adjacent segments of the print job (Konno et al. – Page 1, Paragraphs 4-9; Page 3, Paragraph 24, Page 5, Paragraphs 51-54 and Figures 14 & 18, both shown below); a set of remote segments of the print job (Konno et al. – Page 1, Paragraphs 4-9; Page 3, Paragraph 24, Page 5, Paragraphs 51-54 and Figures 14 & 18, both shown below); printing the print job upon the substrate utilizing a first set of printheads (Konno et al. – Page 1, Paragraphs 1-9; Page 7, Paragraph 89; and Figure 16, Reference #12K, #12M, #12C, & #12Y, shown below); applying a cooling liquid [i.e. clear/transparent liquid] to the set of image-adjacent segments of the printed print job utilizing a second set of printheads downstream from the first set of printheads (Konno et al. – Page 1, Paragraphs 1-9; Page 5, Paragraph 57 – Page 6, Paragraph 58; Page 7, Paragraph 89; Page 14, Paragraphs 184 & 190 and Figure 16, Reference #12CL, #12K, #12M, #12C, & #12Y, shown below); exposing the printed print job to an array of controllable illumination elements; and controlling the array of illumination elements to apply a drying illumination to the imaged segments and the image-adjacent segments of the printed print job, without providing the drying illumination to the remote segments (Konno et al. – Page 12, Paragraph 166 – Page 13, Paragraph 176 and Figures 15 & 17, shown below).


    PNG
    media_image1.png
    572
    447
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    641
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    360
    671
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    591
    455
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    459
    662
    media_image5.png
    Greyscale


Continuing with claim 1, Konno et al. does not specifically teach the clear liquid is a cooling liquid.  However, SASAKI teaches a method for printing and selective drying [i.e. UV curing] the ink printed on a substrate (SASAKI – Page 7, Paragraphs 67-70 and Figure 1, shown below) and specifically teaches the ink/transparent resin is a cooling liquid [i.e. the head is cooled by the liquid supplied from the liquid container to the head for ejection in the form of droplets] (SASAKI – Page 7, Paragraphs 67-70).


    PNG
    media_image6.png
    434
    622
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to specify that the clear ink in the liquid container supplied to the head of Konno et al. would serve as a cooling liquid as taught by SASAKI in an effort to recognize the use of the liquids provided off of the printhead [i.e. in the liquid container] to regulate and/or cool the temperature of the head and further assist in the prevention of drying of the nozzles (SASAKI – Page 1, Paragraph 14).

As related to dependent claim 2, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the substrate is a textile substrate (Konno et al. – Page 3, Paragraph 22 and SASAKI – Page 7, Paragraphs 69-70).
As related to dependent claim 3, the combination of Konno et al. and SASAKI remains as applied above and continues to teach wherein for each imaged segment ink is to be applied by the first set of printheads to a threshold liquid level to create the image, wherein each image-adjacent segment is not an imaged segment and has a distance from a nearest imaged segment that is less than a predetermined threshold distance, and wherein each remote segment of the print job is not an imaged segment and is not an image-adjacent segment (Konno et al. – Page 1, Paragraphs 1-11; Page 2, Paragraphs 12-16 and Figures 14, 15, & 18, shown above).
As related to dependent claim 4, the combination of Konno et al. and SASAKI remains as applied above and continues to teach correlating the determined imaged segments, image-adjacent segments, and remote segments of the print job with subdivisions of the array of controllable illumination elements (Konno et al. – Page 13, Paragraph 169-176 and Figure 15, shown above).
As related to dependent claim 5, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the array of illumination elements includes an array of LEDs and the drying illumination includes UV light between 356 nm and 395 nm (Konno et al. – Page 1, Paragraph 7 & Page 13, Paragraphs 177-178).
As related to dependent claim 6, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the array of illumination elements includes a first set of illumination elements that correlates with the imaged segments and the image-adjacent segments of the print job and a second set of elements that correlates with the remote segments of the print job, and further comprising activating the first set of elements to accomplish selective drying of the printed print job  (Konno et al. – Page 1, Paragraph 7; Page 3, Paragraphs 31-33; Page 13, Paragraphs 177-178 & Figures 14 & 17, Reference #128, shown above).
As related to further dependent claim 7, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the second set of elements are not activated for drying illumination of the printed print job (Konno et al. – Page 3, Paragraph 29 and Figure 14, Reference #128 & Figure 15, shown above).
As related to dependent claim 8, the combination of Konno et al. and SASAKI remains as applied above and continues to teach controlling the array of illumination elements to apply a drying illumination includes a determining an exposure time for each of the illumination elements that is to be utilized for drying the substrate, and controlling the drying illumination according to the determined exposure time (Konno et al. – Page 1, Paragraph 7 and Page 11, Paragraphs 140-144).
As related to dependent claim 9, the combination of Konno et al. and SASAKI remains as applied above and continues to teach analyzing the print job to determine an amount [i.e. droplet volume] of cooling liquid to be applied to the image-adjacent segments based upon absorption properties of the substrate (Konno et al. – Page 17, Paragraphs 232-233 and Figures 15 & 18).
As related to dependent claim 10, the combination of Konno et al. and SASAKI remains as applied above and continues to teach ink is to be applied to the set of image- adjacent segments at a level below the threshold level to create the image (Konno et al. – Page 17, Paragraphs 227-237).
As related to dependent claim 11, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the cooling liquid is a liquid utilized in other printing operations at the printer [i.e. ink or liquid supplied to the head] (SASAKI – Page 7, Paragraph 67) .
As related to dependent claim 12, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the cooling liquid is a transparent or substantially transparent cooling liquid from the set of an ink, a primer, a fixer, an overcoat liquid, water, and a solvent other than water (Konno et al. – Page 5, Paragraph 57 – Page 6, Paragraph 58 and SASAKI – Page 7, Paragraphs 67-70).
As related to independent claims 13 & 15, the combination of Konno et al. and SASAKI remains for the reasons indicated above and continues to teach a system [claim 13] to selectively dry a substrate during a printing operation using an inkjet printer [claim 15] (Konno et al. – Page 1, Paragraphs 2-7), comprising: a substrate transfer device (Konno et al. – Figure 1, Reference #43 and SASAKI – Figure 1, Reference #41); a cooling liquid application device; an array of illumination elements; a job receipt engine claim 13] or a controller [claim 15], to receive a print job including an image to be printed upon the substrate (Konno et al. – Page 1, Paragraphs 1-9; Page 5, Paragraph 57 – Page 6, Paragraph 58; Page 7, Paragraph 89; Page 14, Paragraphs 184 & 190 and Figures 14, 15, & 16, Reference #12CL, shown above and SASAKI – Page 7, Paragraph 67); a job analysis engine, to analyze the print to job to determine a set of imaged segments of the print job, wherein for each imaged segment ink is to be applied to a threshold liquid level to create the image; a set of image-adjacent segments of the print job, wherein each image-adjacent segment is not an imaged segment, and has a distance from a nearest imaged segment that is less than a predetermined threshold distance; a set of remote segments of the print job that are not imaged segments or image-adjacent segments; an amount of cooling liquid to be applied to the image-adjacent segments (Konno et al. – Page 12, Paragraph 166 – Page 13, paragraph 176 and Figures 15 & 17, shown above); a job print engine, to cause printing of the print job upon the substrate utilizing a first set of printheads (Konno et al. – Page 1, Paragraphs 1-9; Page 5, Paragraph 57 – Page 6, Paragraph 58; Page 7, Paragraph 89; Page 14, Paragraphs 184 & 190 and Figure 16, Reference #12K, #12M, #12C, & #12Y, shown above); a cooling liquid application engine, to control the cooling liquid application device to selectively apply the cooling liquid to the image- adjacent segments of a printed print job utilizing a second set of printheads (Konno et al. – Page 1, Paragraphs 1-9; Page 5, Paragraph 57 – Page 6, Paragraph 58; Page 7, Paragraph 89; Page 14, Paragraphs 184 & 190 and Figure 16, Reference #12CL, shown above and SASAKI – Page 7, Paragraph 67); an illumination control engine, to cause the substrate transfer device to move the substrate to be exposed to the array of controllable illumination elements, and to control the array of illumination elements to apply a drying illumination to the imaged segments and the image- adjacent segments of the printed print job, without providing the drying illumination to the remote segments (Konno et al. – Page 11, Paragraphs 140-151; Page 12, Paragraph 166 – Page 13, paragraph 176; and Figures 15 & 17, shown above).
As related to dependent claim 14, the combination of Konno et al. and SASAKI remains as applied above and continues to teach the illumination control engine is to correlate the determined imaged segments, image-adjacent segments, and remote segments of the print job with subdivisions of the array of controllable illumination elements: determine an exposure time for each of the illumination elements that is to be utilized for drying the substrate; and control the drying illumination according to the determined exposure time (Konno et al. – Page 11, Paragraphs 140-151; Page 12, Paragraph 166 – Page 13, paragraph 176; and Figures 15 & 17, shown above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BEIER et al. (US 2015/0097906 A1) teaches a method for printing and selective drying of an image using a transparent liquid downstream from a first set of printheads.  Chopra et al. (US 2019/0322881 A1) teaches a method for printing and selective drying of a substrate, specifically a textile and using UV curable inks, both transparent and colored.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853